CLEVENGER, Circuit Judge.
In this consolidated appeal, the United States and The Torrington Company appeal the decision of the United States Court of International Trade that the Department of Commerce is statutorily required to include imputed credit and inventory carrying expenses in “total expenses” when imputed expenses are included in “total United States expenses” for the purpose of calculating constructed export price profit.
The relevant facts in these cases are materially indistinguishable from those in *1358SNR Roulements v. United States, Nos. 01-1327, -1341, 402 F.3d 1358 (Fed.Cir.2005). As more fully described in SNR, the Court of International Trade erroneously interpreted 19 U.S.C. § 1677a as not permitting Commerce to use actual expenses instead of imputed expenses to account for credit and inventory carrying costs when determining “total expenses.”
As in SNR, we reverse the decision of that court and remand the cases with the instruction that Plaintiffs be provided an opportunity to make a showing that their dumping margins were wrongly determined because Commerce’s use of actual expenses did not account for U.S. credit and inventory carrying costs in the calculation of total expenses.
COSTS
No costs.

REVERSE AND REMAND